Citation Nr: 0200894	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1968 to June 
1970.  He had subsequent, unverified periods as a National 
Guard member, apparently between June 1970 and March 1996.  
In view of contentions recently advanced, those periods will 
now have to be identified.

Historically, by a February 1972 rating decision, service 
connection was denied for hypertensive disease.  After 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  That February 1972 rating decision represents the 
last final decision with regards to the service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Jackson, Mississippi, Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the hypertensive disease service 
connection claim.  A June 12, 1997 Board decision denied 
reopening of said claim.  Subsequently, appellant appealed 
that June 12, 1997 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  During the pendency 
of that appeal, the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) invalidated the new and material evidence test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
By a subsequent Order, the Court vacated said Board decision 
and remanded the case in view of Hodge.  In June 1999, the 
Board remanded the case to the RO for readjudication.  

A January 28, 2000 Board decision again denied reopening of 
said claim.  Subsequently, appellant appealed that January 
28, 2000 Board decision to the Court.  During the pendency of 
that appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)), (VCAA) became 
law.  By a subsequent Order, the Court vacated said Board 
decision and remanded the case for readjudication pursuant to 
the VCAA.  

REMAND

As noted above, this case was remanded by the Court for 
consideration of the VCAA, to the extent applicable.  The 
Board will remand that matter to the RO for initial 
consideration.  It should also be pointed out that the VA 
recently promulgated amended regulations implementing the 
Veterans Claims Assistance Act of 2000.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There is 
a new provision, 38 C.F.R. § 3.156(a) which redefines the 
definition of "new and material evidence."  It is noted, 
however, that this provision is applicable only for claims 
filed on or after August 29, 2001.  As such, that provision 
is not for application in this case.  Rather consideration is 
under the definition in effect prior to that new provision 
being promulgated.  Other portions of the VCAA, however are 
for application to this appeal as pertinent.

The Veterans Claims Assistance Act of 2000 redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, and in view of contentions 
recently advanced, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Appellant now contends, in essence, that the RO has not 
obtained all of his service/National Guard medical records.  
He argues that his hypertensive disease had its onset during 
active service or alternatively, that it was aggravated by 
subsequent National Guard duty for training.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to obtain certain relevant 
evidence, such as relevant service/National Guard medical and 
personnel records.  In response to the RO's June 1995 Request 
for Information form that requested appellant's National 
Guard medical records and verification of any active duty for 
training (ACDUTRA), certain National Guard medical and 
personnel records were received later that month.  A June 
1995 accompanying letter from appellant's National Guard unit 
stated that his medical records had been lost during a 1987 
overseas deployment.  However, it is unclear whether any 
alternative sources were searched for all available National 
Guard medical records and whether appellant might have such 
records in his possession.  Additionally, the National Guard 
personnel records did not include the exact dates of any 
ACDUTRA and inactive duty training (INACDUTRA) or provide 
verification thereof.  

Verification of the dates of appellant's National Guard duty 
for training (DUTRA) is particularly important in this case, 
since he has recently argued, in part, that his hypertensive 
disease was aggravated by ACDUTRA.  It should be pointed out 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  Thus, service 
connection for disease during a period of inactive duty 
training may not be granted, since disability would not be 
due to "injury" incurred in or aggravated in line of duty.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 1991); 
38 C.F.R. § 3.6(a),(d) (2001).  However, in the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301, 114 Stat. 1822, ___, Congress provided that 
strokes and heart attacks incurred or aggravated by members 
of reserve components during INACDUTRA are to be considered 
service-connected.  Appellant has recently contended that 
this new law is applicable to his case apparently on the 
grounds that his hypertensive disease includes stroke 
complications.  Since it does not appear from the evidentiary 
record that the RO has considered the potential applicability 
of that new law, the RO should also address this matter to 
the extent warranted.  

Additionally, the evidentiary record indicates that appellant 
was awarded Social Security Administration (SSA) disability 
benefits.  See November 1996 and June 1997 documents of 
record.  However, it is unclear whether the claims folder 
currently includes all relevant medical records associated 
with appellant's SSA disability benefits claim, nor does it 
appear that the RO has attempted to obtain such records.  
Medical records associated with appellant's SSA disability 
benefits claim potentially could be material in deciding the 
appellate issue; and, consequently, the RO should attempt to 
obtain them prior to final appellate consideration of the 
issue on appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); and 38 C.F.R. § 3.159(c) (2001).  

Additionally, it is unclear whether the RO has attempted to 
obtain any relevant employment medical records, such as pre-
employment examination reports.  See February 1972 VA 
examination report and February 1978, September 1982, and 
February 1996 employment information documents of record.  
Such medical records might potentially be material in 
providing information concerning the onset and nature of 
appellant's hypertensive disease.  See also 38 C.F.R. 
§ 3.159(c) (2001).  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  However, where a 
claimant is attempting to reopen a claim that was denied by a 
final rating decision, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); and 38 C.F.R. § 3.159(c) (2001).  Therefore, 
since the case is being herein remanded, in part, to obtain 
certain relevant records, after that development is 
undertaken and in the event that the RO determines that "new 
and material" evidence has been submitted to reopen the 
claim, the RO may then consider whether to arrange 
appropriate VA examination, such as a cardiovascular 
examination, with medical opinion specifically addressing the 
etiology of any hypertensive disorder that may be manifested.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department, National Personnel Records 
Center (NPRC), appellant's National Guard 
unit(s)/Office of the Adjutant General, 
or any other appropriate organization to 
obtain any additional National Guard 
medical records and any additional 
Regular Army service medical records that 
may be available; and associate them with 
the claims folder.  The measures 
undertaken should be specifically 
recorded.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  The RO 
should request any such organization to 
state in writing whether it has searched 
all applicable secondary sources for 
documentation of any relevant treatment 
the appellant may have received during 
National Guard DUTRA and Regular Army 
service.  If any such organization has 
not searched alternative sources, the 
reason should be stated for the record.  
The appropriate organization should also 
provide written verification of the exact 
dates of each period of INACDUTRA and 
ACDUTRA for the record.

2.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  He should also supply an 
National Guard medical records and any 
Regular Army service medical records that 
he may have in his possession for 
association with the claims folder.  Any 
available VA records should also be 
obtained.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

3.  The RO should obtain any relevant 
medical records and other such records 
associated with appellant's SSA claim in 
question, and associate them with the 
claims folder.  

4.  The RO should obtain any relevant 
employment medical records, such as pre-
employment/employment physical 
examinations reports, and associate them 
with the claims folder.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private clinical records to the VA.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2001).
6.  The RO should review all the 
additional evidence and consider whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
hypertensive disease.  
A.  If the RO denies the claim on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a Supplemental Statement of the 
Case.  The Statement should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim.  
B.  If the RO considers the claim for 
service connection for hypertensive 
disease reopened, appropriate development 
should be undertaken, such as the 
following: 
If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 38 U.S.C.A. 
§ 5108, the RO should arrange an 
appropriate examination to determine the 
nature and etiology of any hypertensive 
disease that may be present.  All 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder and express an 
opinion as to whether it is at least as 
likely as not that appellant currently 
has hypertensive disease that is causally 
or etiologically related to Regular Army 
service or National Guard DUTRA.  In 
other words, (a) did any hypertensive 
disease have its onset during Regular 
Army service, within the one-year 
presumptive period after service, or 
during a period of National Guard 
INACDUTRA or ACDUTRA; (b) if any 
hypertensive disease preexisted National 
Guard DUTRA, did it permanently increase 
in severity during any period of National 
Guard ACDUTRA beyond normal progression 
of the disease process; (c) if any 
hypertensive disease includes stroke or 
heart attack complications, did such 
stroke or heart attack complications have 
their onset during Regular Army service, 
within the one-year presumptive period 
after service, or during a period of 
National Guard INACDUTRA or ACDUTRA; and 
(d) if any hypertensive disease includes 
stroke or heart attack complications and 
preexisted National Guard DUTRA, did such 
stroke or heart attack complications 
permanently increase in severity during 
any period of National Guard INACDUTRA or 
ACDUTRA beyond normal progression of the 
disease process?  The entire claims 
folder should be made available to and 
reviewed by the examiner prior to 
examination.  The report of examination 
should contain a sufficient rationale for 
medical conclusions rendered.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



